Citation Nr: 1218689	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-51 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, found that new and material evidence had not been received to reopen the claim for entitlement to service connection for hearing loss.


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing loss was initially denied in an unappealed May 1991 rating decision.  

2.  The evidence received since the May 1991 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The competent medical evidence and competent and credible lay evidence establishes that the Veteran's bilateral hearing loss is etiologically related to noise exposure during active duty service. 


CONCLUSIONS OF LAW

1.  The unappealed May 1991 rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant the claim.  


Claim to Reopen

Service connection for bilateral hearing loss was initially denied in a May 1991 rating decision.  The RO determined that the evidence then of record did not establish the presence of a hearing loss disability.  The Veteran did not appeal the denial of his claim and the May 1991 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The Veteran filed a claim to reopen his claim for service connection for hearing loss in October 2008.  The evidence received since the May 1991 rating decision includes diagnoses of bilateral sensorineural hearing loss from an October 2008 audiological consultation at the Kansas City VA Medical Center (VAMC) and upon VA examination in November 2009.  The VA examination report also includes the results of an audiogram that clearly demonstrate bilateral hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385 (2011).  This evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claim that was previously lacking, i.e. the presence of a current hearing loss disability.  Reopening of the claim is therefore granted.  


Reopened Claim

The Board decision above reopened the claim for service connection for bilateral hearing loss.  As such, de novo consideration of the reopened claim by the RO is warranted prior to appellate consideration.  Although the RO has not adjudicated the reopened claim de novo, as the benefit sought is being granted in full, the Board finds that the Veteran is not prejudiced by appellate consideration of the reopened claim de novo at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting where the Board addresses a question that has not been addressed by the RO, the Board must consider whether the veteran has been prejudiced thereby).  A remand is inappropriate where there is no possibility of any benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran contends that service connection is warranted for hearing loss as it was incurred due to noise exposure associated with his active duty combat service in the Republic of Vietnam.  In his October 2008 claim to reopen his claim for service connection for hearing loss, he related a specific incident that occurred during service when a mortar exploded approximately seven feet away from him.  The Veteran also reported that he has experienced continuous hearing loss since that incident.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds that service connection is warranted for the Veteran's bilateral hearing loss.  The November 2009 VA examination clearly demonstrates the presence of a current disability as the Veteran manifested bilateral hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385 (2011).  In addition, while the Veteran's service treatment records are negative for evidence of hearing loss or acoustic trauma, the Veteran is competent to report the incurrence of injuries during service such as exposure to loud noises during combat.  Service personnel records establish that the Veteran served in Vietnam and received the Combat Infantryman Badge.  When a Veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b) (West 2002).  Acoustic trauma, such as that described by the Veteran, is consistent with the circumstances of his combat service in Vietnam.  

The evidence also establishes a link between the Veteran's hearing loss and acoustic trauma during active duty service.  He has reported a continuity of symptoms since service with respect to hearing loss, and the Board finds that the history reported by the Veteran is credible.  Although the November 2009 VA examiner provided an opinion against the claim, this opinion was based solely on the lack of documentation of hearing loss in the Veteran's service records.  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The probative value of the November 2009 VA examiner's opinion is therefore lessened, and is outweighed by the credible continuity of symptoms reported by the Veteran.  See 38 C.F.R. § 3.303(b); Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss).  All the elements necessary for establishing service connection are therefore met and the Veteran's claim for service connection for bilateral hearing loss disability is granted.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for bilateral hearing loss is reopened, and the appeal to this extent is granted.

Entitlement to service connection for bilateral hearing loss disability is granted. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


